Judgment was rendered on the 23rd day of October, 1933, upon the pleadings and opening statement of counsel. On June 27, 1935, there was an order overruling the motion for new trial. Under many opinions of this court such orders serve no purpose to extend the time past the six months from the date of the rendition of the judgment in which to perfect an appeal. Miller v. A.  B. Furniture Co., 173 Okla. 319, 48 P.2d 1032; Small v. Rice, 82 Okla. 158, 198 P. 998; Forrest E. Gilmore Co. v. James, 156 Okla. 216, 10 P.2d 392; Adams v. Daniels,176 Okla. 142, 54 P.2d 607; Pound v. Campbell, 174 Okla. 331,49 P.2d 1088.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. RILEY, BAYLESS, and WELCH, JJ., absent.